DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
Applicant has amended claim 11 in the amendment filed on 11/23/2021. Claims 1-19 are currently pending in the present application.

Terminal Disclaimer
The terminal disclaimer filed on 11/23/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Drawings
The drawings were received on 11/23/2021. These drawings are acceptable.

Response to Arguments
Applicant’s arguments filed on 11/23/2021 with respect to claims 1-19 have been fully considered and are persuasive. The objection to the drawings and the rejections of the claims in the last office action have been withdrawn. 

Allowable Subject Matter
Claims 1-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	After consideration of the prior arts of record and conducting new searches in EAST, Google, IEEE and ACM Digital Library, it appears that none of prior arts of in combination withal other features in the claim):
	“receiving, by one or more processors from a user device, an indication of a current location of the user device;
	after a user accesses a search function on the user device and before the user submits a search request, determining search results associated with locations in proximity to the current location of the user device, using query log data indicating selections of past search results by users after presentation of the past search results in response to respective past queries, by the one or more processors;
	determining, by the one or more processors, relative positioning of the search results based on the number of two or more users that selected each search result;
	determining, by the one or more processors, categories associated with the search results;
	grouping, by the one or more processors, the search results by the determined categories;
	determining one or more subcategories of the categories associated with the search results; and
	sending the grouped search results, the one or more categories, and the one or more subcategories associated with the search results to the user device for display according to the determined relative positioning”, as recited in the independent claims 1 and 11; and
	“providing, on a user device, an interactive search function with a search query input field;
	after a user accesses the search function on the user device, sending from the user device a first location of the user device;
	receiving, at one or more processors, the first location from the user device;
	determining, by one or more processors and prior to receiving a search request, search results associated with locations in proximity to the first location, wherein the search results are determined using query log data of previously submitted queries, wherein the query log data indicates selections of search results by users after presentation of the search results;
	determining relative positioning of the search results based on the number users that selected each search result;
	determining categories associated with the search results;
	grouping the search results by the determined categories;
	sending the grouped search results and the one or more categories associated with the search results to the user device for display according to the determined relative positioning;
	receiving, with the user device, the grouped search results;
	displaying, on the user device, the grouped search results in the determined relative positioning under the query input field”, as recited in the independent claim 19.
	
	The dependent claims, bring definite, further limiting, and fully enabled by the specification are also allowed.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        11/29/2021